Citation Nr: 0107497	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.   99-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied the 
benefit sought on appeal.   


REMAND

The veteran claims entitlement to service connection for 
hypertension.  In a March 1999 rating decision, the RO denied 
this claim as not well grounded.  Based on a review of the 
evidence, the Board finds that additional development is 
necessary prior to adjudication of this appeal.  

First, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

A review of the claims file shows that the veteran's service 
medical records are incomplete.  In this regard, the Board 
notes that in a January 1999 VA Form 21-4138 (Statement in 
Support of Claim), the veteran advised the RO that he 
received treatment for hypertension at Fort Gordon and at a 
VA Hospital.  The veteran and his representative assert that 
these treatment records have not been associated with the 
claims file, and a review of the claims file reveals that 
records from a VA Hospital and from Fort Gordon have not been 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims has held that where a veteran has 
asserted that pertinent medical records are in existence and 
are in the Government's possession, any such records which 
are in existence are constructively part of the record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the 
Veteran's Claims Assistance Act of 2000 indicates that 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the RO to verify 
the veteran's treatment dates and to obtain the veteran's 
treatment records.  Accordingly, this matter is REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers, 
governmental and private, who have 
treated him for hypertension.  
Thereafter, all outstanding treatment 
records, including those from Fort Gordon 
and any other identified healthcare 
provider, should be obtained and 
associated with the claims file.  The 
RO's efforts to obtain the veteran's 
treatment records should be documented in 
the record and the RO should adhere to 
the directives set forth in the Veterans 
Claims Assistance Act of 2000. 

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC), which 
should contain a summary of all evidence 
obtained since the issuance of the 
Statement of the Case in July 1999, to 
include evidence obtained through 
development while this matter is in 
remand status.  See 38 C.F.R. §§ 19.29, 
19.31 (2000).  If any benefit sought is 
not granted, the veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





